     Case 2:17-bk-17179-WB   Doc 65 Filed 05/21/20 Entered 05/21/20 10:48:49           Desc
                              Main Document Page 1 of 2

 1   Nancy Curry, Chapter 13 Trustee
     Sean G. O’Hair (SBN 293558)
 2   1000 Wilshire Boulevard, Suite 870
     Los Angeles, California 90017
 3   Tel: (213) 689-3014                                      FILED & ENTERED
     Fax: (213) 689-3055
 4

 5                                                                 MAY 21 2020

 6                                                            CLERK U.S. BANKRUPTCY COURT
                                                              Central District of California
                                                              BY kaaumoanDEPUTY CLERK
 7

 8
                             UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                  LOS ANGELES DIVISION
11

12
     In re:                                  )   Chapter 13
13                                           )
                                             )   Case No. 2:17-bk-17179-WB
14   ANTHONY GINNANE,                        )
                                             )   STIPULATED ORDER RE: TRUSTEE’S
15                                           )   MOTION TO DISMISS CASE
                                             )
16                                           )   Date:    May 13, 2020
                                             )   Time:    1:30 P.M.
17                                           )   Place:   255 E. Temple Street,
                                             )            Courtroom 1375
18                                           )            Los Angeles, CA 90012
                               Debtor.       )
19                                           )
                                             )
20                                           )
                                             )
21

22
          On May 13, 2020 at 1:30 p.m. in Courtroom 1375, 255 East Temple
23
     Street, Los Angeles, CA 90012, the Honorable Julia Brand held a
24
     hearing regarding the Trustee’s Motion to Dismiss (“Motion”) filed as
25
     docket number 59. Appearances were as noted in the record. The Court
26
     having considered the agreement between the parties which was read
27
     into the record, and good cause appearing therefore, the Motion is
28
     hereby resolved on the following terms:
     Case 2:17-bk-17179-WB    Doc 65 Filed 05/21/20 Entered 05/21/20 10:48:49   Desc
                               Main Document Page 2 of 2

 1        1. The Plan Payment will be suspended for months 33 through 35 of
 2            the Plan.
 3

 4
                                              ###
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25       Date: May 21, 2020

26

27

28
